Case 3:19-cv-04238-MMC Document 228-2 Filed 09/15/20 Page 1 of 16




                  EXHIBIT B
      Case 3:19-cv-04238-MMC Document 228-2 Filed 09/15/20 Page 2 of 16



 1   Colin H. Murray (SBN 159142)
      colin.murray@bakermckenzie.com
 2   BAKER & McKENZIE LLP
     Two Embarcadero Center, 11th Floor
 3   San Francisco, CA 94111-3802
     Telephone: +1 415 576 3000
 4   Facsimile: +1 415 576 3099

 5   Danielle L. Benecke (SBN 314896)
      danielle.benecke@bakermckenzie.com
 6   BAKER & McKENZIE LLP
     600 Hansen Way
 7   Palo Alto, CA 94304
     Telephone: +1 650 856 2400
 8   Facsimile: +1 650 856 9299

 9   Attorneys for Defendants
     VADE SECURE, INCORPORATED;
10   VADE SECURE SASU;
     OLIVIER LEMARIÉ
11   [Additional counsel listed on signature page]
12                                  UNITED STATES DISTRICT COURT
13               NORTHERN DISTRICT OF CALIFORNIA - SAN FRANCISCO DIVISION
14
     PROOFPOINT, INC.; CLOUDMARK                                Case No. 3:19-cv-04238-MMC
15   LLC,
                                                                Date Action Filed: July 23, 2019
16                          Plaintiffs,                         DEFENDANT OLIVIER LEMARIÉ’S
            v.                                                  RESPONSES AND OBJECTIONS TO
17
                                                                PLAINTIFFS’ SECOND SET OF
18   VADE SECURE, INCORPORATED;                                 REQUESTS FOR PRODUCTION
     VADE SECURE SASU; OLIVIER                                  (NOS. 31-39)
19   LEMARIÉ,

20                          Defendants.
21

22

23

24

25

26

27

28

                                                                                      Case No. 3:19-cv-04238-MMC
              DEFENDANT OLIVIER LEMARIÉ'S RESPONSES AND OBJECTIONS TO PLAINTIFFS’ SECOND SET OF REQUESTS FOR
                                                                                                    PRODUCTION
        Case 3:19-cv-04238-MMC Document 228-2 Filed 09/15/20 Page 3 of 16



 1   PROPOUNDING PARTY:                          PLAINTIFFS PROOFPOINT, INC.; CLOUDMARK LLC

 2   RESPONDING PARTY:                           DEFENDANT OLIVIER LEMARIÉ

 3   SET NO.:                                    TWO (Nos. 31-39)

 4             Defendant OLIVIER LEMARIÉ (“Lemarié” or “Defendant”) hereby responds to Plaintiffs

 5   PROOFPOINT, INC.; CLOUDMARK LLC’s (“Plaintiffs”) Second Set of Requests for Production

 6   (the “RFPs” or the “Requests”), electronically served on May 19, 2020, as follows:

 7                                           PRELIMINARY STATEMENT

 8             1.        Lemarié incorporates by reference each and every General Objection set forth below

 9   into each and every specific response. From time to time, a specific response may repeat a General

10   Objection for emphasis or some other reason. The failure to include any General Objection in any

11   specific response is not intended to be and should not be construed as a waiver or limitation of any

12   General Objection to any Request.

13             2.        Lemarié reserves his right to supplement or amend his responses to the Requests with

14   any and all relevant information or documents that may come to his attention as the discovery process

15   continues, as allowed, or required by applicable legal authority. All responses are based only upon

16   such information and documents that are presently available and specifically known to Lemarié as

17   of the date of these Responses. Further discovery, independent investigation, legal research, expert

18   consultation, and analysis may supply additional facts, add meaning to known facts and establish

19   entirely new factual conclusions and legal contentions, all of which may lead to substantial additions

20   to, changes in, and variations from the contentions set forth below.

21             3.        Lemarié makes these objections and responses without prejudice to their right to rely

22   on any subsequently discovered documents or information that he does not presently possess or

23   recall.

24             4.        Lemarié reserves the right to produce or use any documents produced and/or

25   discovered after service of these Objections and Responses in support of, or in opposition to, any

26   motion, in depositions, or at trial.

27                                              GENERAL OBJECTIONS

28             Lemarié asserts the following “General Objections,” which apply to each request for

                                                                                            Case No. 3:19-cv-04238-MMC
                    DEFENDANT OLIVIER LEMARIÉ'S RESPONSES AND OBJECTIONS TO PLAINTIFFS’ SECOND SET OF REQUESTS FOR
                                                                                                          PRODUCTION
        Case 3:19-cv-04238-MMC Document 228-2 Filed 09/15/20 Page 4 of 16



 1   production whether or not specifically referred to or incorporated in its response thereto:

 2          1.        Lemarié objects to each and every Request as overly broad and unduly burdensome

 3   including to the extent it does not have a reasonable (or any) temporal limitation or subject matter

 4   limitation. Lemarié objects to the extent it seeks information or documents that are not relevant to

 5   any party’s claim or defense and proportional to the needs of the case, considering the importance of

 6   the issues at stake in the action, the amount in controversy, the parties’ relative access to relevant

 7   information, the parties’ resources, the importance of the discovery in resolving the issues, and

 8   whether the burden or expense of the proposed discovery outweighs its likely benefit. Lemarié

 9   further objects to the breadth of these Requests, particularly when the cost necessary to respond to

10   the Requests is high compared to Plaintiffs’ need for the documents requested.

11          2.        Lemarié objects to the Requests including, without limitation, the instructions and

12   definitions therein, to the extent that they purport to impose on Lemarié’s duties or obligations that

13   are additional to, different from, inconsistent with, greater than, and/or not authorized by applicable

14   legal authority or other stipulations or agreements of the Parties.

15          3.        Lemarié objects to the Requests to the extent they call for information or for the

16   production of documents and/or things that are not within Lemarié’s possession, custody or control,

17   or call for Lemarié to prepare documents and/or things that do not exist and which Lemarié is not

18   obligated to create. Lemarié further objects to the Requests to the extent they seek matters of public

19   record, matters that are already within the files or particular knowledge of Plaintiffs or their agents

20   or matters that are otherwise equally available to Plaintiffs.

21          4.        Lemarié objects to any Request that calls for information or documents protected by

22   the attorney-client privilege, work-product privilege, common-interest or joint-defense privilege,

23   and/or any other applicable privilege or protection. The inadvertent identification or production of

24   any such information or documents shall not be deemed to be a waiver, in whole or in part, of any

25   privilege or protection applicable to any such information or documents. Further, Lemarié responds

26   to the Requests with the understanding that none of the Requests seek privileged documents. To the

27   extent any of the Requests can be interpreted in some form or manner to seek privileged information

28   or documents, Lemarié objects to the Requests and will not produce the requested information.
                                                     2
                                                                                         Case No. 3:19-cv-04238-MMC
                 DEFENDANT OLIVIER LEMARIÉ’S RESPONSES AND OBJECTIONS TO PLAINTIFFS’ SECOND SET OF REQUESTS FOR
                                                                                                       PRODUCTION
        Case 3:19-cv-04238-MMC Document 228-2 Filed 09/15/20 Page 5 of 16



 1          5.        Lemarié expressly reserves the right to object to the use of these responses, the subject

 2   matter contained herein, or the documents produced in connection herewith during any subsequent

 3   proceeding, including the trial of this or any other action.

 4          6.        Lemarié objects to the Requests to the extent that they seek disclosure or production

 5   of information or documents subject to nondisclosure protections under any legal, constitutional,

 6   contractual, or other basis, the disclosure of which would work harm or injury on Lemarié, current

 7   or former employees, or any other individual or entity not a party to this action, data privacy

 8   restrictions, and laws of any foreign countries, including but not limited to Loi 68-678 du 26 juillet

 9   1968 relative à la communication de documents et renseignements d’ordre économique, commercial,

10   industriel, financier ou technique à des personnes physiques ou morales étrangères [Law 68-678 of

11   July 26, 1968, related to the disclosure to foreign natural or juridical person, of economic,

12   commercial, industrial, financial or technical documents and information] (the “French Blocking

13   Statute”) and the General Data Protection Regulation of the European Union (the “GDPR”).

14   Commission Regulation 2016/679, 2016 O.J. (L 119) (EU).

15          7.        Lemarié objects to these Requests to the extent they seek proprietary or confidential

16   business information, trade secrets, or other sensitive information of Defendants or a third-party.

17          8.        Lemarié objects to each Request to the extent that it is duplicative and/or cumulative

18   of other Requests, Plaintiffs’ Interrogatories, and/or subpoenas demanding documents from

19   nonparties, including the content of online service accounts duplicative of these Requests, and, thus,

20   is duplicative and unduly burdensome.

21          9.        Lemarié objects to the Requests to the extent they call for documents that have already

22   been produced, are within Plaintiffs’ possession, custody or control, and/or where the burden to

23   derive such information is substantially the same or less for the Plaintiffs as for Lemarié.

24          10.       Lemarié objects to each Request to the extent it purports to require, without his

25   consent or without any basis in law or fact, access to or production of electronic storage devices,

26   other devices, and account content, used for work and/or personal purposes, which is highly and

27   unduly intrusive, purports to require access to or production of irrelevant, private, and privileged

28   information, and is not provided as a routine right to a party seeking discovery under the Federal
                                                      3
                                                                                         Case No. 3:19-cv-04238-MMC
                 DEFENDANT OLIVIER LEMARIÉ’S RESPONSES AND OBJECTIONS TO PLAINTIFFS’ SECOND SET OF REQUESTS FOR
                                                                                                       PRODUCTION
        Case 3:19-cv-04238-MMC Document 228-2 Filed 09/15/20 Page 6 of 16



 1   Rules of Civil Procedure or relevant authorities. See Advisory Committee’s Comments to the 2006

 2   Amendments to Rule 34; see, e.g, Lincoln Ben. Life Co. v. Fundament, No. SACV 18-000260-DOC,

 3   2018 U.S. Dist. LEXIS 224363, at *9-13 (C.D. Cal. Nov. 7, 2018). Lemarié further objects to the

 4   requests for such production and access because the requests are overly broad without being relevant

 5   to the claims and defenses in the case and/or any purported connection to the devices and accounts

 6   is vague and speculative.

 7          11.     Lemarié objects to each Request to the extent the documents, information, or things

 8   requested may be obtained through a less intrusive, burdensome, or overbroad means of discovery.

 9          12.     Lemarié objects to each Request to the extent it fails to describe the requested

10   documents and things the documents requested with reasonable particularity.

11          13.     Lemarié objects to each Request to the extent it violates federal or state privacy laws,

12   including, but not limited to, the Stored Communications Act or Electronic Communications Privacy

13   Act.

14          14.     Lemarié objects to the time and place of production as unreasonable and inconvenient.

15          15.     Lemarié objects to each Request using “all,” “every,” “each,” “any,” “relating to,”

16   “relates to,” “in connection with,” “complete,” and “including, but not limited to,” to the extent it is

17   used in a manner that renders the Request overly broad, unduly burdensome, vague, ambiguous, or

18   requires Lemarié to engage in speculation.

19          16.     Defendants object to the extent that the Requests purport to require Defendants to

20   produce or rely on documents, communications, expert analysis, or other information beyond what

21   is required by the Orders of the Court, including the ESI Order, Scheduling Order, and Joint

22   Discovery Order.

23          17.     Lemarié objects to the “Definitions” and “Instructions” sections to the extent that they

24   require Lemarié to provide information beyond that of which is required by the Federal Rules of

25   Civil Procedure or other applicable legal authority.

26          18.     Subject to and without waiver of the foregoing General Objections, which are

27   incorporated by reference in each of the following responses to the Requests, Lemarié specifically

28   objects and responds as follows.
                                                          4
                                                                                       Case No. 3:19-cv-04238-MMC
               DEFENDANT OLIVIER LEMARIÉ’S RESPONSES AND OBJECTIONS TO PLAINTIFFS’ SECOND SET OF REQUESTS FOR
                                                                                                     PRODUCTION
        Case 3:19-cv-04238-MMC Document 228-2 Filed 09/15/20 Page 7 of 16



 1                              SPECIFIC OBJECTIONS AND RESPONSES

 2   REQUEST FOR PRODUCTION NO. 31: All DOCUMENTS and THINGS referencing or

 3   discussing CLOUDMARK, PROOFPOINT, or BIZANGA, or any products or technologies thereof,

 4   that are in YOUR possession, custody, and/or control.

 5   ANSWER:

 6          Lemarié objects to this Request on the grounds that it is overly broad and unduly

 7   burdensome in that it seeks documents and information that are not relevant to the subject matter of

 8   this lawsuit and not reasonably calculated to lead to admissible evidence, including to the extent the

 9   Request demands “all” documents and things. Lemarié further objects to the extent this Request is

10   unbounded by time or subject matter.        Lemarié further objects to the extent this Request seeks

11   documents and information that are protected from disclosure by the attorney-client privilege, work-

12   product privilege, and/or any other applicable privilege or protection. Lemarié also objects to this

13   Request on the basis that it is vague and ambiguous with respect to the phrase “any products or

14   technologies thereof.”    Lemarié further objects to the extent this Request is duplicative and

15   cumulative of other discovery requests. Lemarié further objects to the extent this Request seeks

16   documents not in his custody, control, or possession and/or the requested documents are in the

17   custody, control, or possession of Plaintiffs.

18          Subject to and without waiver of the foregoing General and Specific Objections, Lemarié

19   will produce non-privileged, non-cumulative, non-duplicative, relevant documents responsive to this

20   Request in his possession, custody, or control, if any, at a time and location that is mutually agreeable

21   between the parties (or has already done so).

22

23   REQUEST FOR PRODUCTION NO. 32:                       DOCUMENTS sufficient to identify electronic

24   computing and storage devices (e.g., desktop computers, laptop computers, tablet computers, PDAs,

25   mobile telephones, USB drives, flash drives, portable hard drives, CD/DVD/Blu-Ray discs, etc.)

26   YOU used during the time YOU were employed by CLOUDMARK, including all personal as well

27   as company-issued devices.

28   ANSWER:
                                                          5
                                                                                       Case No. 3:19-cv-04238-MMC
               DEFENDANT OLIVIER LEMARIÉ’S RESPONSES AND OBJECTIONS TO PLAINTIFFS’ SECOND SET OF REQUESTS FOR
                                                                                                     PRODUCTION
        Case 3:19-cv-04238-MMC Document 228-2 Filed 09/15/20 Page 8 of 16



 1          Lemarié objects to this Request on the grounds that it is overly broad and unduly

 2   burdensome in that it seeks documents and information that are not relevant to the subject matter of

 3   this lawsuit and not reasonably calculated to lead to admissible evidence (including about devices

 4   that are not relevant). Lemarié further objects to the extent this Request is unbounded by time or

 5   subject matter. Lemarié further objects to this Request as unduly intrusive. Lemarié further objects

 6   to the extent this Request seeks documents and information that are protected from disclosure by the

 7   attorney-client privilege, work-product privilege, and/or any other applicable privilege or protection.

 8   Lemarié also objects to this Request on the basis that it is vague and ambiguous with respect to the

 9   phrase “electronic computing and storage devices.” Lemarié further objects to the extent this

10   Request is duplicative and cumulative of other discovery requests. Lemarié further objects to the

11   extent this Request seeks documents not in his custody, control, or possession and/or the requested

12   documents are in the custody, control, or possession of Plaintiffs.

13          Subject to and without waiver of the foregoing General and Specific Objections, Lemarié

14   will produce, or has already produced, non-privileged, non-cumulative, non-duplicative, relevant

15   documents, if any, at a time and location that is mutually agreeable between the parties.

16

17   REQUEST FOR PRODUCTION NO. 33: All electronic computing and storage devices (e.g.,

18   desktop computers, laptop computers, tablet computers, PDAs, mobile telephones, USB drives, flash

19   drives, portable hard drives, CD/DVD/Blu-Ray discs, etc.) YOU used during the time YOU were

20   employed by CLOUDMARK, including all personal as well as company-issued devices.

21   ANSWER:

22          Lemarié objects to this Request on the grounds that it is overly broad and unduly

23   burdensome in that it seeks “all” electronic computing and storage devices, necessarily including

24   personal documents and information and other documents and information that are not relevant to

25   the subject matter of this lawsuit and not reasonably calculated to lead to admissible evidence

26   (including about devices that are not relevant). Lemarié further objects to the extent this Request is

27   unbounded by time or subject matter. Lemarié objects to this Request to the extent it purports to

28   require access to or production of documents and things, including electronic storage devices,
                                                  6
                                                                                       Case No. 3:19-cv-04238-MMC
               DEFENDANT OLIVIER LEMARIÉ’S RESPONSES AND OBJECTIONS TO PLAINTIFFS’ SECOND SET OF REQUESTS FOR
                                                                                                     PRODUCTION
        Case 3:19-cv-04238-MMC Document 228-2 Filed 09/15/20 Page 9 of 16



 1   devices, and account content for work and personal devices and accounts that is highly and unduly

 2   intrusive, purports to require access to or production of irrelevant, private, and privileged

 3   information, and is not provided as a routine right to a party seeking discovery under the Federal

 4   Rules of Civil Procedure or relevant authorities. See Advisory Committee’s Comments to the 2006

 5   Amendments to Rule 34; see, e.g, Lincoln Ben. Life Co. v. Fundament, No. SACV 18-000260-DOC,

 6   2018 U.S. Dist. LEXIS 224363, at *9-13 (C.D. Cal. Nov. 7, 2018).           Lemarié further objects to the

 7   requests for such production and access because the requests are overly broad without being relevant

 8   to the claims and defenses in the case and/or any purported connection to the devices and accounts

 9   is vague and speculative. Lemarié objects to each Request to the extent the documents, information,

10   or things requested may be obtained through a less intrusive, burdensome, or overbroad means of

11   discovery. Lemarié objects to each Request to the extent it violates federal or state privacy laws,

12   including, but not limited to, the Stored Communications Act or Electronic Communications Privacy

13   Act. Lemarié further objects to the extent this Request seeks documents and information that are

14   protected from disclosure by the attorney-client privilege, work-product privilege, and/or any other

15   applicable privilege or protection. Lemarié also objects to this Request on the basis that it is vague

16   and ambiguous with respect to the phrase “electronic computing and storage devices.” Lemarié

17   further objects to the extent this Request is duplicative and cumulative of other discovery requests.

18   Lemarié further objects to the extent this Request seeks things not in his custody, control, or

19   possession and/or the requested things are in the custody, control, or possession of Plaintiffs.

20

21   REQUEST FOR PRODUCTION NO. 34: All DOCUMENTS that were or are stored on electronic

22   computing and storage devices (e.g., desktop computers, laptop computers, tablet computers, PDAs,

23   mobile telephones, USB drives, flash drives, portable hard drives, CD/DVD/Blu-Ray discs, etc.)

24   YOU used during the time YOU were employed by CLOUDMARK, including all personal as well

25   as company-issued devices.

26   ANSWER:

27          Lemarié objects to this Request on the grounds that it is overly broad and unduly

28   burdensome in that it seeks “all” documents stored on electronic computing and storage devices,
                                                    7
                                                                                       Case No. 3:19-cv-04238-MMC
               DEFENDANT OLIVIER LEMARIÉ’S RESPONSES AND OBJECTIONS TO PLAINTIFFS’ SECOND SET OF REQUESTS FOR
                                                                                                     PRODUCTION
       Case 3:19-cv-04238-MMC Document 228-2 Filed 09/15/20 Page 10 of 16



 1   necessarily including personal documents and information and other documents and information that

 2   are not relevant to the subject matter of this lawsuit and not reasonably calculated to lead to

 3   admissible evidence. Lemarié further objects to the extent this Request is unbounded by time or

 4   subject matter.   Lemarié objects to this Request to the extent it purports to require access to or

 5   production of documents and things, including electronic storage devices, devices, and account

 6   content for work and personal devices and accounts that is highly and unduly intrusive, purports to

 7   require access to or production of irrelevant and private information, and is not provided as a routine

 8   right to a party seeking discovery under the Federal Rules of Civil Procedure. (See Advisory

 9   Committee’s Comments to the 2006 Amendments to Rule 34.) Lemarié further objects to the

10   requests for such production and access because the requests are overly broad without being relevant

11   to the claims and defenses in the case and/or any purported connection to the devices and accounts

12   is vague and speculative. Lemarié objects to each Request to the extent the documents, information,

13   or things requested may be obtained through a less intrusive, burdensome, or overbroad means of

14   discovery. Lemarié objects to each Request to the extent it violates federal or state privacy laws,

15   including, but not limited to, the Stored Communications Act or Electronic Communications Privacy

16   Act. Lemarié further objects to the extent this Request seeks documents and information that are

17   protected from disclosure by the attorney-client privilege, work-product privilege, and/or any other

18   applicable privilege or protection. Lemarié also objects to this Request on the basis that it is vague

19   and ambiguous with respect to the phrase “electronic computing and storage devices.” Lemarié

20   further objects to the extent this Request is duplicative and cumulative of other discovery requests.

21   Lemarié further objects to the extent this Request seeks things not in his custody, control, or

22   possession and/or the requested things are in the custody, control, or possession of Plaintiffs.

23

24   REQUEST FOR PRODUCTION NO. 35: DOCUMENTS sufficient to identify online service

25   accounts (e.g., file storage, source code storage and control, software development control, email,

26   cloud computing, task management, note taking/organization, etc.) YOU used during the time YOU

27   were employed by CLOUDMARK, including all personal as well as company-issued accounts.

28   ANSWER:
                                                          8
                                                                                       Case No. 3:19-cv-04238-MMC
               DEFENDANT OLIVIER LEMARIÉ’S RESPONSES AND OBJECTIONS TO PLAINTIFFS’ SECOND SET OF REQUESTS FOR
                                                                                                     PRODUCTION
       Case 3:19-cv-04238-MMC Document 228-2 Filed 09/15/20 Page 11 of 16



 1           Lemarié objects to this Request on the grounds that it is overly broad and unduly

 2   burdensome in that it seeks documents and information that are not relevant to the subject matter of

 3   this lawsuit and not reasonably calculated to lead to admissible evidence (including about online

 4   service accounts that are not relevant). Lemarié further objects to the extent this Request is

 5   unbounded by time or subject matter. Lemarié further objects to this Request as unduly intrusive.

 6   Lemarié further objects to the extent this Request seeks documents and information that are protected

 7   from disclosure by the attorney-client privilege, work-product privilege, and/or any other applicable

 8   privilege or protection. Lemarié also objects to this Request on the basis that it is vague and

 9   ambiguous with respect to the phrase “online service accounts.” Lemarié further objects to the extent

10   this Request is duplicative and cumulative of other discovery requests, including subpoenas directed

11   to nonparties and regarding which Plaintiffs have represented would obviate any purported

12   requirement for Lemarié to provide documents requested by this Request. Lemarié further objects

13   to the extent this Request seeks documents not in his custody, control, or possession and/or the

14   requested documents are in the custody, control, or possession of Plaintiffs or a third party. Lemarié

15   objects to each Request to the extent it violates federal or state privacy laws, including, but not limited

16   to, the Stored Communications Act or Electronic Communications Privacy Act.

17

18   REQUEST FOR PRODUCTION NO. 36: All DOCUMENTS relating to online service accounts

19   (e.g., file storage, source code storage and control, software development control, email, cloud

20   computing, task management, note taking/organization, etc.) YOU used during the time YOU were

21   employed by CLOUDMARK, including all personal as well as company-issued accounts.

22   ANSWER:

23           Lemarié objects to this Request on the grounds that it is overly broad and unduly

24   burdensome in that it seeks “all” documents relating to online service accounts, necessarily including

25   personal documents and information and other documents and information that are not relevant to

26   the subject matter of this lawsuit and not reasonably calculated to lead to admissible evidence

27   (including about online service accounts that are not relevant). Lemarié further objects to the extent

28   this Request is unbounded by time or subject matter. Lemarié objects to this Request to the extent
                                                     9
                                                                                       Case No. 3:19-cv-04238-MMC
               DEFENDANT OLIVIER LEMARIÉ’S RESPONSES AND OBJECTIONS TO PLAINTIFFS’ SECOND SET OF REQUESTS FOR
                                                                                                     PRODUCTION
       Case 3:19-cv-04238-MMC Document 228-2 Filed 09/15/20 Page 12 of 16



 1   it purports to require access to or production of documents and things, including account content and

 2   information for work and personal accounts that is highly and unduly intrusive, purports to require

 3   access to or production of irrelevant and private information, and is not provided as a routine right

 4   to a party seeking discovery under the Federal Rules of Civil Procedure. (See Advisory Committee’s

 5   Comments to the 2006 Amendments to Rule 34.) Lemarié further objects to the requests for such

 6   production and access because the requests are overly broad without being relevant to the claims and

 7   defenses in the case and/or any purported connection to the devices and accounts is vague and

 8   speculative. Lemarié objects to each Request to the extent the documents, information, or things

 9   requested may be obtained through a less intrusive, burdensome, or overbroad means of discovery.

10   Lemarié further objects to the extent this Request seeks documents and information that are protected

11   from disclosure by the attorney-client privilege, work-product privilege, and/or any other applicable

12   privilege or protection. Lemarié also objects to this Request on the basis that it is vague and

13   ambiguous with respect to the phrase “relating to online service accounts.” Lemarié further objects

14   to the extent this Request is duplicative and cumulative of other discovery requests, including

15   subpoenas directed to nonparties and regarding which Plaintiffs have represented would obviate any

16   purported requirement for Lemarié to provide documents requested by this Request. Lemarié further

17   objects to the extent this Request seeks documents not in his custody, control, or possession and/or

18   the requested documents are in the custody, control, or possession of Plaintiffs or a third party.

19   Lemarié objects to each Request to the extent it violates federal or state privacy laws, including, but

20   not limited to, the Stored Communications Act or Electronic Communications Privacy Act.

21

22   REQUEST FOR PRODUCTION NO. 37: All DOCUMENTS stored on online service accounts

23   (e.g., file storage, source code storage and control, software development control, email, cloud

24   computing, task management, note taking/organization, etc.) YOU used during the time YOU were

25   employed by CLOUDMARK, including all personal as well as company-issued accounts.

26   ANSWER:

27          Lemarié objects to this Request on the grounds that it is overly broad and unduly

28   burdensome in that it seeks documents and information that are not relevant to the subject matter of
                                                    10
                                                                                       Case No. 3:19-cv-04238-MMC
               DEFENDANT OLIVIER LEMARIÉ’S RESPONSES AND OBJECTIONS TO PLAINTIFFS’ SECOND SET OF REQUESTS FOR
                                                                                                     PRODUCTION
       Case 3:19-cv-04238-MMC Document 228-2 Filed 09/15/20 Page 13 of 16



 1   this lawsuit and not reasonably calculated to lead to admissible evidence, including to the extent the

 2   Request demands “all” documents stored on online service accounts. Lemarié objects to this

 3   Request on the grounds that it is overly broad and unduly burdensome in that it seeks “all”

 4   documents stored on online service accounts, necessarily including personal documents and

 5   information and other documents and information that are not relevant to the subject matter of this

 6   lawsuit and not reasonably calculated to lead to admissible evidence. Lemarié further objects to the

 7   extent this Request is unbounded by time or subject matter. Lemarié objects to this Request to the

 8   extent it purports to require access to or production of documents and things, including account

 9   content and information for work and personal accounts that is highly and unduly intrusive, purports

10   to require access to or production of irrelevant and private information, and is not provided as a

11   routine right to a party seeking discovery under the Federal Rules of Civil Procedure. (See Advisory

12   Committee’s Comments to the 2006 Amendments to Rule 34.) Lemarié further objects to the

13   requests for such production because the requests are overly broad without being relevant to the

14   claims and defenses in the case and/or any purported connection to the devices and accounts is vague

15   and speculative. Lemarié objects to each Request to the extent the documents, information, or things

16   requested may be obtained through a less intrusive, burdensome, or overbroad means of discovery.

17   Lemarié further objects to the extent this Request seeks documents and information that are protected

18   from disclosure by the attorney-client privilege, work-product privilege, and/or any other applicable

19   privilege or protection. Lemarié also objects to this Request on the basis that it is vague and

20   ambiguous with respect to the phrase “online service accounts.” Lemarié further objects to the extent

21   this Request is duplicative and cumulative of other discovery requests, including subpoenas directed

22   to nonparties and regarding which Plaintiffs have represented would obviate any purported

23   requirement for Lemarié to provide documents requested by this Request. Lemarié further objects

24   to the extent this Request seeks documents not in his custody, control, or possession and/or the

25   requested documents are in the custody, control, or possession of Plaintiffs or a third party. Lemarié

26   objects to each Request to the extent it violates federal or state privacy laws, including, but not limited

27   to, the Stored Communications Act or Electronic Communications Privacy Act.

28
                                                         11
                                                                                       Case No. 3:19-cv-04238-MMC
               DEFENDANT OLIVIER LEMARIÉ’S RESPONSES AND OBJECTIONS TO PLAINTIFFS’ SECOND SET OF REQUESTS FOR
                                                                                                     PRODUCTION
       Case 3:19-cv-04238-MMC Document 228-2 Filed 09/15/20 Page 14 of 16



 1   REQUEST FOR PRODUCTION NO. 38: All DOCUMENTS and THINGS relating to email

 2   filtering, anti-spear phishing, anti-spam, anti-phishing, mail transfer agent, message transfer agent,

 3   and related technologies (including without limitation Cloudmark Trident, Cloudmark Authority,

 4   Cloudmark Security Platform, Cloudmark’s MTA, Bizanga IMP, and Bizanga OOS) created prior to

 5   February 1, 2017, or that are derived from or include any portion of a DOCUMENT created prior to

 6   February 1, 2017.

 7   ANSWER:

 8          Lemarié objects to this Request on the grounds that it is overly broad and unduly

 9   burdensome in that it seeks documents and information that are not relevant to the subject matter of

10   this lawsuit and not reasonably calculated to lead to admissible evidence, including to the extent the

11   Request demands “all” documents and things. Lemarié also objects to the extent this Request lacks

12   temporal or subject matter limitations. Lemarié also objects to the extent this Request seeks

13   documents and information that are protected from disclosure by the attorney-client privilege, the

14   attorney work-product protection, and/or any other applicable privilege or protection. Lemarié also

15   objects to this Request on the basis that it is vague and ambiguous and fails to describe the requested

16   documents with reasonable particularity.        Lemarié also objects to the extent this Request as

17   duplicative of other discovery requests.

18

19   REQUEST FOR PRODUCTION NO. 39: All DOCUMENTS and THINGS relating to YOUR

20   work at Cloudmark.

21   ANSWER:

22          Lemarié objects to this Request on the grounds that it is overly broad and unduly

23   burdensome in that it seeks documents and information that are not relevant to the subject matter of

24   this lawsuit and not reasonably calculated to lead to admissible evidence, including to the extent the

25   Request demands “all” documents and things. Lemarié also objects to the extent this Request lacks

26   temporal or subject matter limitations. Lemarié also objects to the extent this Request seeks

27   documents and information that are protected from disclosure by the attorney-client privilege, the

28   attorney work-product protection, and/or any other applicable privilege or protection. Lemarié also
                                                     12
                                                                                       Case No. 3:19-cv-04238-MMC
               DEFENDANT OLIVIER LEMARIÉ’S RESPONSES AND OBJECTIONS TO PLAINTIFFS’ SECOND SET OF REQUESTS FOR
                                                                                                     PRODUCTION
       Case 3:19-cv-04238-MMC Document 228-2 Filed 09/15/20 Page 15 of 16



 1   objects to this Request on the basis that it is vague and ambiguous and fails to describe the requested

 2   documents with reasonable particularity, including but not limited to the phrase "your work at

 3   Cloudmark." Lemarié also objects to the extent this Request as duplicative of other discovery

 4   requests.

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                           13
                                                                                         Case No. 3:19-cv-04238-MMC
                 DEFENDANT OLIVIER LEMARIÉ’S RESPONSES AND OBJECTIONS TO PLAINTIFFS’ SECOND SET OF REQUESTS FOR
                                                                                                       PRODUCTION
       Case 3:19-cv-04238-MMC Document 228-2 Filed 09/15/20 Page 16 of 16



 1                                     CERTIFICATE OF SERVICE

 2          I hereby certify that I caused copies of the foregoing document to be served on June 18, 2020,

 3   upon the following in the manner indicated:

 4
      Sean S. Pak                                            VIA ELECTRONIC MAIL
 5    Iman Lordgooei
 6    Quinn Emanuel Urquhart & Sullivan, LLP
      50 California Street, 22nd Floor
 7    San Francisco, CA 94111

 8    Email: seanpak@quinnemanuel.com
             imanlordgooei@quinnemanuel.com
 9

10    Attorneys for Plaintiffs,
      Proofpoint, Inc. and Cloudmark LLC
11
      Jodie W. Cheng                                         VIA ELECTRONIC MAIL
12    JWC Legal
      One Market Plaza, Suite 3600
13    San Francisco, California 94105
14
      Email: jwcheng@jwc-legal.com
15
      Attorneys for Plaintiffs,
16    Proofpoint, Inc. and Cloudmark LLC
17

18
                                                             By: /s/ Benjamin B. Kelly
19

20

21

22

23

24

25

26

27

28
                                                        14
                                                                                      Case No. 3:19-cv-04238-MMC
              DEFENDANT OLIVIER LEMARIÉ’S RESPONSES AND OBJECTIONS TO PLAINTIFFS’ SECOND SET OF REQUESTS FOR
                                                                                                    PRODUCTION
